Citation Nr: 1743199	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had unverified active duty from September 1963 to September 1966 and verified active duty from March 1967 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.

In February 2015, the Board remanded the case for additional development.  In addition to the claim for service connection for an eye disorder discussed herein, the Board also remanded the issue of entitlement to service connection for a right thumb disorder, which the RO granted in a May 2015 rating decision.  As such is a full grant of the benefit sought on appeal with regard to the issue, it is no longer before the Board.  The case returns to the Board for further appellate review.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of an eye disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his March 2006 claim that he sustained an eye injury during service in France.  In May 2015, he reported that his left eyelid was split vertically in France in 1965, and he was temporarily blinded for over one hour.  He stated that the military physicians repaired his eyelid, and he began seeing floaters after the surgery.

At his December 2013 Board hearing, the Veteran testified that he was the passenger in an automobile accident in France in 1965.  (p. 40.)  He reported that:

[The driver] hit a wall.  And I went forward like that and came back and I was blinded.  I couldn't see.  So when the sight came back, which was in about 20 minutes or so, even an hour, then I had a slit on my left eyelid and it was separated, but when I went to the doctor...they sewed it up....I got floaters right away from that....[Floaters are] these little black things that float all around in your eye when you're looking and now they're in both eyes.  I've got them in, that's in the right eye now too.  I don't know why because I haven't had any more problems that way....And then I have every now and then there will be a flash of light that comes from my left eye to the left side...along with the floaters.  So that's what my complaint was, not that I had some kind of vision problem.  [pp. 40-41.]

The Veteran further testified that he has experienced floaters ever since the accident.  (p. 42.)  He clarified that the floaters in his left eye began immediately after the accident in service, and the floaters in his right eye began in 2013.  (p. 44.)  The Veteran clarified that he was claiming service connection for the floaters and flash of light, not for allergic conjunctivitis or difficulty seeing.  (p. 45.)

However, the Board finds that the Veteran's claim for service connection must be denied as he does not have a current diagnosis of an eye disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  In this regard, while his service treatment records include a May 1984 separation Report of Medical History in which he checked a box indicating that he had "eye trouble," the accompanying Report of Medical Examination revealed that his eyes, pupils, ocular motility, and ophthalmoscopic results were normal upon clinical evaluation.

Furthermore, a September 2012 VA examination failed to reveal a current diagnosis of an eye disorder.  In this regard, the examiner noted that the Veteran only complained of floaters; however, following a complete ophthalmological examination, the examiner found that he did not have an eye disorder or allergic conjunctivitis.  Further, it was noted that he had good vision.

While VA treatment records dated in 2014 reflect a notation of cataracts, it does not appear that such diagnosis was based upon an ophthalmological examination.  Rather, a March 2013 ophthalmological examination reflects an impression of "early lenticular changes cortical spokes refractive error," and was prescribed glasses.  While it appears that such changes may be a precursor to cataracts, such disorder was not, in fact, diagnosed.  Moreover, in June 2014, only a refractive error was diagnosed.

Thereafter, at a May 2015 VA examination, the examiner noted the Veteran's report of eyelid trauma in service with floaters since such time, but found that he did not have an eye disorder.  In this regard, he noted that the Veteran had most recently been seen at the local VA facility in June 2014, at which time, his eyes were noted to be somewhat hypertropic and he was provided glasses, which resulted in corrected visual acuity of 20/20 bilaterally.  The examiner further noted that the eye examination at such time was normal.  Following a complete ophthalmological examination, the examiner indicated that, while the Veteran had floaters, such was normal for all humans.  It was further observed that he had good corrected visual acuity, and a normal eye examination. 

Based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an eye disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  In this regard, to the extent that the Veteran has a refractive error, there is no indication that such was subject to a superimposed disease or injury during service, to include the aforementioned trauma as described by the Veteran, that resulted in an additional disability subject to service connection.  Moreover, while he has floaters, the VA examiners, who are competent medical professionals, did not relate such symptomatology to a diagnosed eye disorder.  Rather, they determined that such were normal and do not represent a disability.  Sanchez-Benitez, supra.  

The Board further notes that, while the Veteran is competent to report a decrease in his visual acuity and floaters, which are within the realm of his personal experience, he is not competent to relate such symptomatology to a diagnosed eye disorder that is subject to service connection.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Specifically, with regard to a diagnosis of an eye disorder, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal ophthalmological processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of an eye disorder. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, he is not competent to diagnose a current eye disorder and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As indicated above, a current disability is required in order to establish service connection.  Brammer, supra.  Further, there is no competent evidence that the Veteran had an eye disorder, at any time prior to, or during, the pendency of his claim that is subject to service connection. See McClain, supra; Romanowsky, supra. Therefore, in the absence of an identifiable disability of the eye, the Veteran's claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an eye disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


